Citation Nr: 0911990	
Decision Date: 03/31/09    Archive Date: 04/08/09

DOCKET NO.  06-26 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio




THE ISSUES

1.  Entitlement to an increased rating in excess of 20 
percent for the service-connected peripheral neuropathy of 
the left lower extremity.  

2.  Entitlement to an increased rating in excess of 20 
percent for the service-connected peripheral neuropathy of 
the right lower extremity.  




ATTORNEY FOR THE BOARD

C. Hancock, Counsel




INTRODUCTION

The Veteran had active duty service from June 1968 to June 
1971.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a November 2005 rating decision issued by the 
RO.  

The Board remanded this matter in August 2008 so that 
additional development of the evidence could be conducted, as 
well as so certain due process concerns could be addressed.  

In response to a Supplemental Statement of the Case (SSOC) 
mailed to the Veteran on January 12, 2009, he requested 60 
more days to submit additional evidence.  This time period 
has lapsed, and the Veteran has yet to provide any additional 
evidence.  


FINDINGS OF FACT

1.  The service-connected peripheral neuropathy of the left 
lower extremity is shown to be manifested by a disability 
picture that more nearly approximates that severe incomplete 
paralysis of the external popliteal nerve.

2.  The service-connected peripheral neuropathy of the right 
lower extremity is shown to be manifested by a disability 
picture that more nearly approximates severe incomplete 
paralysis of the external popliteal nerve.  


CONCLUSIONS OF LAW

1.  The criteria for the assignment of an evaluation of 30 
percent for the service-connected peripheral neuropathy of 
the left lower extremity have been met.  38 U.S.C.A. 
§§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.159, 3.326(a), 4.123, 4.124a including 
Diagnostic Codes (Codes) 8520, 8521 (2008).  

2.  The criteria for the assignment of an evaluation of 30 
percent for the service-connected peripheral neuropathy of 
the right lower extremity have been met.  38 U.S.C.A. 
§§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.159, 3.326(a), 4.123, 4.124a including 
Codes 8520, 8521 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Regarding the instant claims for increased ratings, the 
requirements of the Veterans Claims Assistance Act of 2000 
(VCAA) have been met.  There is no issue as to providing an 
appropriate application form or completeness of the 
application.  

VA notified the Veteran in a July 2006 Statement of the Case 
(SOC) and in an August 2008 letter of the information and 
evidence needed to substantiate and complete a claim, to 
include notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain.  

The SOC and August 2008 correspondence also informed the 
Veteran of the specific pertinent rating criteria which would 
provide a basis for the sought after increased rating.  The 
claim was subsequently readjudicated in a January 2009 
Supplemental Statement of the Case (SSOC).  

The August 2008 letter also provided adequate notice of how 
disability ratings are assigned.  While the Veteran might not 
have received full notice prior to the initial decision, 
after notice was provided the claimant was afforded a 
meaningful opportunity to participate in the adjudication of 
the claims.  The claimant was provided the opportunity to 
present pertinent evidence.  

The Veteran was also recently afforded a VA examination to 
evaluate the current severity of his service-connected 
disabilities now on appeal.  In sum, there is no evidence of 
any defect in notifying or assisting the Veteran that 
reasonably affects the fairness of this adjudication.  

VA has fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate the 
claims, and as warranted by law, affording VA examinations.  
The Veteran was provided the opportunity to present pertinent 
evidence.  In sum, there is no identified evidence to be 
obtained in connection with the appeal.  

The Veteran has been afforded a meaningful opportunity to 
participate in the adjudication of the claims.  In the 
process, he has not suggested that an error, prejudicial or 
otherwise, exists.  Hence, the case is ready for 
adjudication.

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
which assigns ratings based on the average impairment of 
earning capacity resulting from a service-connected 
disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In a November 2005 rating decision, the RO increased the 
ratings for the service-connected peripheral neuropathy of 
the left and right lower extremities from 10 to 20 percent, 
pursuant to Diagnostic Codes (Codes) 8599-8520.  Unlisted 
disabilities can be rated analogously with the first two 
digits selected from that part of the Rating Schedule most 
closely identifying the part or system of the body involved, 
and the last two digits will be "99."  See 38 C.F.R. 
§ 4.20, 4.27 (2008) (outlining principles related to 
analogous ratings).  The RO determined that the most closely 
analogous Code was 8520, paralysis of the sciatic nerve.  

However, the Board finds that the peripheral neuropathy in 
this case is more appropriately evaluated under Codes 8521 
for the external popliteal or common peroneal nerve.  See 
Butts v. Brown, 5 Vet. App. 532 (1993) (Boards choice of 
diagnostic code should be upheld if supported by explanation 
and evidence).  

A September 2004 VA examination report showed that the 
Veteran complained of having numbness and tingling of his 
feet beginning in 2002.  He had been diagnosed with diabetes 
mellitus Type 2 in late 2001 or early 2002.  He complained of 
increased numbness and tingling which became constant about 
18 months earlier.  

On examination, the Veteran's lower extremities showed absent 
distal 1/3 of his right big toe.  The lower extremity 
circulation was intact.  His deep tendon reflexes were 1+ on 
the left knee and 2+ on the right knee.  His vibratory 
sensation was intact to bony prominence of the lower 
extremities except for the left first MP (metacarpal 
phalangeal) joint.  Sharp and dull discrimination was poor 
over both ankles and feet.  Diabetic peripheral neuropathy of 
both feet was diagnosed.  

A July 2005 letter from a private podiatrist showed that 
neurosensory testing had been afforded the Veteran.  He 
reported having excruciating, shooting pain triggered by 
weight bearing with an electric current-like sensation 
coupled with loss of balance, inability to perceive hot water 
in the bathtub, and unsteadiness when walking down a flight 
of stairs.  

The test results were noted to be consistent with bilateral 
sensory polyneuropathy with severe axonal loss.  The 
cutaneous pressure thresholds for two-point discrimination 
were abnormal, bilaterally, in the great toe, heel, and first 
dorsal web space.  

The July 2005 private neurosensory report shows findings of 
peripheral neuropathy and bilateral common peroneal nerve 
entrapment.  

The Veteran was afforded a VA diabetes mellitus/peripheral 
nerves examination in July 2005.  His peripheral neuropathy 
symptoms had increased, but he denied having seen a 
neurologist for his foot condition.  

An examination showed good bilateral pulses of the feet.  The 
toes appeared to be somewhat cyanotic.  Fine point 
discrimination was assessed using a monofilament line.  The 
Veteran had normal sensation to within about five centimeters 
of his ankles.  At this point, sensation essentially ceased.  
A diagnosis of peripheral neuropathy, subjectively worse over 
the past 10 months, was provided.  

A review of a VA peripheral nerves examination conducted in 
October 2008 shows that the Veteran complained mainly of pain 
and stiffness of his bilateral lower extremities.  He had 
some limitations in walking distance, mostly only able to 
walk around a store.  He also complained of limits in sitting 
and standing.  He did not utilize crutches, braces or 
wheelchairs, but would occasionally use a cane or shoe 
orthotics.  

The Veteran described having some paresthesia type pain with 
electric shocks.  He denied any burning pain.  He reported 
being essentially completely numb from the level of his 
proximal calves downward.  

The examination showed the Veteran walking with an unsteady, 
shuffling gait. He had normal sensation in his upper thighs 
to his knees.  He had decreased light touch sensation around 
his knees.  He had essentially no sensation from the fibular 
head, bilaterally, down.  

The Veteran's deep tendon reflexes could not be detected at 
the ankles or the knees.  Muscle strength was 5/5.  Normal 
hip motion was reported, with knee flexion from 0 to 130 
degrees.  Normal range of motion of the knee is 0 to 140 
degrees.  See 38 C.F.R. § 4.71a, Plate II.  Ankle motion was 
decreased, with dorsiflexion to about 10 degrees, and plantar 
flexion to 30 degrees.  

Normal range of motion of the ankle is dorsiflexion from 0 to 
20 degrees, and plantar flexion from 0 to 45 degrees.  Id.  
Repetitive motion testing did not elicit pain, fatigue, 
weakness, lack of endurance, or incoordination.  Bilateral 
lower extremity polyneuropathy secondary to diabetes was 
diagnosed.  

Disability evaluations are determined by the application of 
VA's Rating Schedule, 38 C.F.R. Part 4.  The percentage 
ratings contained in the Rating Schedule represent, as far as 
can be practicably determined, the average impairment in 
earning capacity resulting from diseases and injuries 
incurred or aggravated during military service and their 
residual conditions in civil occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher rating is assigned 
if the disability more closely approximates the criteria for 
the higher rating.  38 C.F.R. § 4.7.  

The Veteran's statements describing his symptoms are 
considered to be competent evidence.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  However, these statements must be 
viewed in conjunction with the objective medical evidence (as 
required by the rating criteria).  

As noted, the RO recently assigned a 20 percent rating for 
the service-connected peripheral neuropathy of each lower 
extremities.  In pertinent part, Code 8520 was utilized.  

Under 38 C.F.R. § 4.124a, Code 8520, disability ratings of 10 
percent, 20 percent and 40 percent are assigned for 
incomplete paralysis of the sciatic nerve which is mild, 
moderate or moderately severe in degree, respectively.  A 60 
percent rating is warranted for severe incomplete paralysis 
with marked muscular atrophy.  

Under 38 C.F.R. § 4.124a, Code 8521, disability ratings of 10 
percent, 20 percent and 30 percent are assigned for 
incomplete paralysis of the external popliteal nerve (common 
peroneal) which is mild, moderate or severe in degree, 
respectively.  A 40 percent rating is warranted for complete 
paralysis.  

Words such as "mild," "moderate, and "severe" are not 
defined in the Rating Schedule.  In any event, rather than 
applying a mechanical formula, the Board must evaluate all of 
the evidence to the end that its decisions are "equitable 
and just."  38 C.F.R. § 4.6.

The term "incomplete paralysis," with this and other 
peripheral nerve injuries, indicates a degree of lost or 
impaired function substantially less than the type picture 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.  See 38 C.F.R. 
§ 4.124a.  

As noted in the course of the October 2008 VA examination 
normal sensation in the Veteran's upper thighs to his knees 
was exhibited.  The Board is of the opinion that as normal 
sensation is found in the area of the upper thighs to the 
knees, that the Veteran's currently diagnosed bilateral lower 
extremity polyneuropathy is more appropriately rated pursuant 
to other more applicable Codes, rather than under the Code 
section which deals with rating the sciatic nerve.  

Neuritis, cranial or peripheral, characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating, is to be rated on the scale 
provided for injury of the nerve involved, with a maximum 
equal to severe, incomplete, paralysis.  See nerve involved 
for diagnostic code number and rating.  The maximum rating 
which may be assigned for neuritis not characterized by 
organic changes referred to in this section will be that for 
moderate, or with sciatic nerve involvement, for moderately 
severe, incomplete paralysis.  38 C.F.R. § 4.123 (2008).  

Neuralgia, cranial or peripheral, characterized usually by a 
dull and intermittent pain, of typical distribution so as to 
identify the nerve, is to be rated on the same scale, with a 
maximum equal to moderate incomplete paralysis.  See nerve 
involved for diagnostic code number and rating.  Tic 
douloureux, or trifacial neuralgia, may be rated up to 
complete paralysis of the affected nerve.  38 C.F.R. § 4.124 
(2008).  

Based on this record, the Board finds that the service-
connected disability picture in this case is more 
appropriately rated under Code 8521 (external popliteal nerve 
- common peroneal).  

As noted, the private sensory examination conducted in July 
2005 showed the presence of common peroneal nerve entrapment.  
The October 2008 VA examination the primary symptomatology 
affecting the veteran's bilateral peripheral neuropathy of 
the lower extremities was essentially limited to the area 
from his knees to his feet.  

The private podiatrist in July 2005 opined that the Veteran 
suffered from severe diabetic neuropathy, and the record here 
shows related manifestations that more closely resemble to 
severe incomplete paralysis of the external popliteal or 
common peroneal nerve of each lower extremity.  

Accordingly, on this record, the a 30 percent rating under 
Codes 8521 is warranted for each lower extremity.  


ORDER

An increased rating of 30 percent for the service-connected 
peripheral neuropathy of the left lower extremity is granted, 
subject to the regulations controlling disbursement of VA 
monetary benefits.  

An increased rating of 30 percent for the service-connected 
peripheral neuropathy of the right lower extremity is 
granted, subject to the regulations controlling disbursement 
of VA monetary benefits.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge
Board of Veterans' Appeals




 Department of Veterans Affairs


